This case was affirmed at the recent Dallas Term, and now comes before us on motion for rehearing.
The first ground of the motion is that this court erred in finding, as a matter of fact, that Cayetano Pena and his wife testified that they "saw appellant and codefendant fire the shot" alleged to have killed the deceased. If appellant's counsel had construed the opinion as a whole, as all opinions must be construed, they would have seen that this criticism was both gratuitously incorrect, since it will be shown by a reading of the opinion that the following statement is therein made, to wit: "Judge Welch was at said city holding court at the time. Appellant and Jose Sandoval approached the window of Judge Welch's room where he was sleeping and remained standing there close together side by side for a short period of time. One of the two fired a shot into the house through the window where Judge Welch's body was found. He was shot from that point through the back." Further along in said opinion will be found the following statement: "Only one bullet hit the body. Cayetano Pena and his wife, Jesusa Gonzales de Pena, are the two witnesses who testified that they saw appellant and his codefendant fire the shot as above detailed." Further along in said opinion appears the following: "They saw appellant and his co-companion approach and fire the fatal shot." The latter statement when construed in the light of the two previous statements show that appellant's *Page 158 
criticism is hypercritical, since this court never attempted to say, nor does it now understand, the record to be that appellant himself fired the shot that killed the deceased, but the evidence does conclusively establish the fact out of the mouth of the two above named witnesses that appellant in direct co-operation with Sandoval was present when the shot was fired that killed the deceased through the window about twelve o'clock at night, and they either walked or ran away together after said shot. It is immaterial whether they ran or walked away. They left. They were at the house at an unseemly hour. They had previously approached the house and seeing deceased sitting in his door disappeared, and a short while after deceased's light was blown out or turned out, then they approached the window, as stated, and fired a shot into the back of the deceased, according to the testimony in this record. The witnesses did not say, nor does the opinion of this court say, that the witnesses stated which one of the two defendants fired the shot, nor does it matter under the law of principals which one fired the shot. Appellant further insists that both of the State's witnesses testified that they did not see any weapon whatever in the possession of either appellant or Sandoval, upon either of the occasions testified to by said witnesses; moreover, said witnesses testified that they did not see the flash of any pistol or rifle shot at the time they claim to have heard the shot fired by either appellant or Sandoval. The testimony of the witness Cayetano Pena, found on page 492 of the statement of facts, in reference to the immediate facts of the shooting, is as follows: After testifying that he saw appellant and Sandoval together a short while before the killing, he then testified as follows: "The second time that I saw these two men come by my house that night, they were going this way (indicating by reference to map). This is the corner of my house, and this is the house of the judge (indicating); when I saw these two men there the second time that night, they went this way (indicating) to the window of the judge's room. After they got to the window and the shot was fired, they went this way (indicating by reference to map). I did not see any pistol or gun on either of these two men when they passed my house either time that night. When the shot was fired I did not remain sitting in the door. I went to the window; I went to the window in that same house of mine. After I had opened the window my wife stood at my back behind me. My window there had a blind on it. When I went to the window the blinds were shut. When I got to the window I opened it, opened one of the shutters. When they fired the shot I was at the door. At the time I saw them go to the corner of the priest's yard, the wall. I was at the window. When these two men left the corner of the house in which I lived and went to the window of Judge Welch, they went in a natural walk side by side. Before they fired the shot, they remained at Judge Welch's window very little, hardly any time, *Page 159 
and they just stood there a few moments after they fired the shot." Furthermore, the witness testified: "The window into which I saw this shot fired was the first window on the part towards the river. After the shot was fired they went steadily away; they went in an ordinary pace, that is what I saw, that they went in an ordinary pace. I did not know that night that Judge Welch had been killed." Now, as to whether the witness means by saying "they went steadily away" from the scene of the homicide, that they ran or walked, as stated above, becomes utterly immaterial. They left the building together; they went there together. They went at a time when no possible inference of innocence could be attached to either, at the dead hour of the night, walking together up to the window, one of the two fired a shot into the house, the deceased lying a few feet from the window; the mark of the weapon from which the fatal ball was fired was impressed on the window blind and on a direct line, as the witnesses testify, with the back of the deceased and that the hole in his back was made by the bullet, the bullet having passed probably through his heart.
The second ground of the motion complains that the court erred in finding as a conclusion of fact that said Cayetano Pena and his wife saw appellant and Sandoval run away hurriedly from the window of Judge Welch's house. The last statement above made answers this criticism upon the opinion of this court.
The third ground of the motion is that the court erred in its conclusion of fact that "if the testimony of the witnesses is to be believed as disclosed by this record, the motive for the killing was political, and appellant and his codefendant were the hired assassins of the political enemies of Judge Welch." Appellant insists that this conclusion of the court is absolutely unsupported by and contrary to the record facts and urgently requests this court to set out such of the testimony of the witnesses as this court considers to be sufficient to prove that appellant was the hired assassin of political enemies of Judge Welch. Appellant further submits that this court has given a most lame and impotent reason for this finding of fact, viz., because there is nothing in the record to suggest that appellant and his codefendant had any personal animosity against the judge. Appellant further states that upon reflection this court must see the weakness of that position. This record contains something over one thousand pages. The opinion in this case had to be gleaned from over five hundred pages of statement of facts, and in sheer deference to the fact that appellant insists that the court erred in its conclusion of fact that the motive for the killing was political, will now state the substance of the evidence that we think suggests the motive for this killing. To do so in detail would make the opinion unnecessarily prolix and tedious. The evidence shows that appellant belonged to a political organization in the county of the homicide at variance with that of the district judge whom he assassinated. *Page 160 
The party with whom Judge Welch and the district attorney affiliated and appellant's faction or party were each holding a political meeting on the night of the homicide. Judge Welch had been appealed to by one of the adverse factions to appoint part of said adverse faction deputy sheriffs to keep the peace on the next day, which was election day. This he positively refused to do. The record shows that after his death appellant, armed by some authority, marched by and stopped in front of the judge's office where he was killed, in company with many of his companions, about seventy of whom, if this record is to be believed, were armed. In fact, one bill of exceptions in this record complains of the action of the court permitting the State to prove this last fact. We did not mean to say, nor do we now state, as a matter of law, that the reason was political, but no other conclusion can be reached by the candid mind in reading this record other than the fact, as stated in the original opinion, that appellant was the hired assassin of political enemies, since the record discloses that appellant and the deceased were unknown to each other, or at least that they had no sort of bickering, misunderstanding or personal animosity one to the other. The record is replete with various circumstances showing the most intense animosity existing among the crowd that appellant ran with against the judge and his efforts, as he conceived them, to enforce the law. We are not here called on, nor are we attempting, to pass upon the justness of the insistence, nor are we intimating the illegality here of appellant's insistence from a political standpoint. With those matters we have naught to do, and care less. Therefore, if appellant had no personal animosity, conceding him rational — and no plea of insanity was interposed for him in this case — and the record being full and replete with suggestions of political animosity, the killing occurring at the dead hour of night, when the victim was asleep, can not be designated otherwise than as an assassination. Then the evidence showing to our minds conclusively that appellant committed the assassination, and political animosities being rife and manifest from a careful inspection of this record, we can not ascribe the motive to any other reason than as stated, and we reiterate and here state that it is apparent to this court that the basis and motive for this homicide and assassination was political. In addition to the above detailed facts we make this addition thereto as demonstrating a clear and rational basis for the conclusion stated in the original opinion, that the motive for this killing was political. Appellant and companion were seen at the meeting or headquarters of the political faction with which they affiliated and opposed by the faction with which the deceased affiliated before the killing. The deceased commissioned members of his side and had refused to authorize those of the opposing faction to act as police or go armed the following day — election day. Appellant and his companion were seen and talked to by Gonzales just after *Page 161 
the killing. Appellant claimed the shot was fired in the direction of headquarters of his faction while Gonzales said the shot was fired in the direction of deceased's room. That appellant then had a gun concealed, only the barrel of which could be seen by Gonzales during the conversation; that they separated, appellant and confederate going towards headquarters where he, appellant, was subsequently seen.
The fourth ground of the motion complains that the court erred in its conclusion of fact that after continued search appellant was sometime subsequently arrested in Old Mexico. The record shows, as appellant insists, that he remained in the county where the homicide occurred for sometime after the homicide, and that he did not leave there for Mexico until after the adjournment of the District Court of Starr County for its spring term, 1907. It is furthermore true that the principal witnesses against appellant, viz., Cayetano Pena, his wife and Jose Maria Gonzales, lived in Rio Grande City, the place of the homicide; but the record does show, and this is the only statement we were attempting to make, that appellant was captured after continued search in Mexico and extradited and brought back to Texas, he resisting arrest and doing all he could to escape being brought back to Texas. This is the only thought we meant to suggest and the only legitimate conclusion that could have been drawn from the statement in the opinion.
The fifth ground of the motion complains the court erred in finding that the trial judge committed no error in failing to charge on circumstantial evidence and in refusing to charge upon circumstantial evidence, and feels that when this court begins to discuss those cases and attempts to state just why they are not in point upon appellant's contention here, the court will reach the conclusion that it erred in its original finding upon this question of law. In the first place, as stated in the opinion rendered in this case on habeas corpus, 53 Tex.Crim. Rep., 110 S.W. Rep., 898, the court unanimously held that the testimony of the State is positive and unequivocal that relator in company with another killed deceased by shooting him through a window at night. We have reexamined all the authorities that appellant cites, together with a great many other authorities, and have no occasion now to change our opinion that this is not a case of circumstantial evidence. This case was tried by the court below under the guidance of the habeas corpus opinion which stated that the evidence was positive, and while we would not hesitate to reverse, if we thought we were in error, still after a thorough and careful review of all the authorities, we hold, as stated, that it is a case of positive testimony. In appellant's motion for a new trial he insists that none of the authorities cited support this court in the previous opinion. In the case of Polk and Watts v. State, cited in the original opinion, we have a *Page 162 
case, as we think, exactly in point with reference to the facts of this case. The dying declaration of the deceased covers all the salient features of the State's testimony, and from it we quote. After stating he went to a literary society at the church, he then says: "After the exercises broke up the two Parsons boys got company and started home, the balance of the boys, including myself, followed along behind them, so we could get together after they took the girls home. The reason why we did this was because we feared something would happen. After we left the church we saw three boys coming behind us, and we stopped to see who they were, and they passed us on the other side of the street, and I saw who they were. They were Austin Polk, Biz Watts and Mack Hughes, who had one eye. They walked on ahead of us for some piece, and after they had passed us they got on the same side of the street we were on, but kept ahead of us, and we saw them turn out of the road into some bushes, in a run, when they stopped. At this time we were about fifty feet from them, and I heard them snapping what sounded like a pistol. I told Mack not to shoot, that it was me. Mack jumped up and started to run, and as he did, all three of the boys commenced shooting. I could tell that Mack, Hughes was shooting at me, but could not tell which way Austin and Biz were shooting, but think they were shooting at the Parsons boys. I was looking at Mack Hughes, and had been talking to him before he shot me. Mack Hughes was the one that shot me. I know this. There were several pistol shots fired. I don't remember how many though, but all the boys were shooting. At the time of the shooting it looked as if Austin, Mack and Biz were shooting at the Parsons boys, who were with the girls, as well as me and the boys who were with me." Now, the above is practically the State's case against the appellants Polk and Watts, the decision now under consideration. Mack Hughes was tried separately. The record does not show what was done with his case. Now, a casual reading of the above statement, and certainly a full reading of the decision last cited, will show that the deceased did not swear that appellants Polk and Watts shot him at all, but swears positively that they did not. The evidence further shows that it was dark. He had seen these two defendants go into the woods with Mack Hughes, and Judge Hurt found that it was not necessary in the trial of these two defendants to charge on circumstantial evidence, using in that connection the following language: "There was no error in omitting to charge upon circumstantial evidence. There was positive evidence of the parties participating in the main act, the killing; and, if not, the facts were in such close juxtaposition as rendered such charge unnecessary." See also Kidwell v. State, 35 Tex. Crim. 264. The facts show that Judge Welch and the district attorney, Kleiber, were sleeping in a small, one-story house, each occupying rooms adjoining. The appellants walked up at the dead hour of night and one or the other shot into *Page 163 
the window inflicting a wound in the back of the deceased while sleeping. Now then, if the evidence had shown that this shot waked Kleiber up and he should have run into the room and discovered appellants walking "steadily away," could it be rationally insisted that the case would have been a case of circumstantial evidence? Certainly not, especially when the evidence of the two Penas is considered. Then the only difference between this condition and the record before us is that Kleiber did not enter the room immediately, but came within five or six hours or at least when he waked up in the morning and found the judge dead. Pena and his wife saw one of the parties shoot into the room. There was no one else in the room, and Kleiber, when he awoke, went into the room and found the judge dead. Would the fact that he went then instead of immediately render the case one of circumstantial evidence? Certainly not. Where the evidence shows that a certain party is sleeping alone in a room and another party is seen to approach said room at the dead hour of night, and fire into said room, the fact that his dead body is not found until the next morning does not per se make it a case of circumstantial evidence. Suppose Pena and his wife, after hearing the shot fired into the room and after appellant and his companion steadily walked away, said Pena and wife approached the house and found deceased lying on his cot dead. Would this have made it a case of circumstantial evidence? We apprehend not, and yet they could not swear they saw the bullet kill the deceased, but they could swear as Kleiber did swear that there was no one else in the room, and the physical facts show that the bullet which was fired into the window killed the deceased. But as stated in the original opinion, if these are circumstances only going to show the fact that deceased was killed by appellant, still the facts are in such juxtaposition to each other as not to call for a charge on circumstantial evidence. Appellant in his zeal insists on an impossibility of this court in that he suggests that we point out a decision exactly like the one here under consideration. The philosophic principle has been laid down by many courts that where the facts are in such juxtaposition one to the other as in this case, that the court does not have to charge on circumstantial evidence, and we apprehend with the utmost confidence in the statement that no court of last resort would hold the facts in this case warrant a charge upon circumstantial evidence.
So believing, the motion for rehearing is in all things overruled.
Overruled.